—Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated May 18, 1987 (People v Cepedes, 130 AD2d 676), affirming a judgment of the Supreme *299Court, Kings County, rendered June 4, 1984, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., Sullivan, Balletta and Santucci, JJ., concur.